Jeremie Ryan
TF AVN
Camp Bondsteel
Kosovo, APO AE 09340
26 Apr 2019


Aleta A. Trauger
District Judge
Middle Tennessee District Court
801 Broadway # 825
Nashville, TN 37230

Your Honor:

  I would like to submit for your review some thoughts and opinions about Mr. Michael
Poteete. The overall goal in this matter is for him to be released from incarceration within an
institution possibly serving a different type of punishment for infractions against the law. My
support for this idea comes without question and hopefully I will be skilled enough to relay
my reasons.

  The first reason is by far the most important although simplistic in nature. Three children
require his immediate presence. Their mother can be called that in name only. Currently my
wife and I are the recognized custodians due to her inability to function within a responsible
society. Although I do not believe that an immediate transition would transpire I do feel that
the sooner Michael can undergo a state level vetting process a more suitable future for his
children will be attainable. These concerns are easily verifiable if Your Honor would perform
a brief inquiry into Sarah Michelle Poteete or Moore as she sometimes uses her maiden
name. Upon reviewing her record, I am beyond confident that the same patterns I see will be
easily recognizable.

  The second reason I have for supporting this man is more complex. If asked three years ago
to speak in this nature the answer would have been swift and negative. However, since his
divorce from my sister-in-law there have been several opportunities to separate fact from
fiction. Our families meet regularly for meals and conversation. Senior pictures and family
photographs were taken by him. His family was even present the day I left Nashville
embarking on a journey for Kosovo.




   Case 3:16-cr-00102 Document 50-2 Filed 05/14/20 Page 1 of 2 PageID #: 172
Aleta A. Trauger
26 Apr 2019
Page 2


  I learned that he had given up alcohol and was a respected member of his church. I also
learned that his personality was significantly different when not engrossed in a highly toxic
relationship. These few insights allowed me to ponder on various issues for myself to reach
personal conclusions. I believe that he has harnessed an ability to steer his life in a positive
direction and I have personally witnessed results once thought impossible. In other words, he
has been able to completely change my original opinion which is somewhat of a rarity in my
case.

  I treat this endeavor very seriously and have pondered a lengthy amount of time before
committing to my present course of action. I do feel that he has reformed from past versions
of himself and I strongly believe that the positive direction he has planned for his life will
only continue. I’ve known the man for sixteen years now but can honestly say that I’ve only
really liked him for the past three. However, to his credit in all the years we have been
associated not once has he ever lied or been untruthful about anything.

  Hopefully what I have conveyed helps demonstrate the character that has developed and
the potential for further development. Given my current situation and limited resources I
would take a rather different approach for authenticity. Should a need arise to verify any
information I can be contacted via email at Jeremie.m.ryan.mil@mail.mil. I apologize for
such methods but that would be the fastest means of communication until different
arrangements could be made. I thank you for allowing me an opportunity to express my
opinions for your review and consideration. If given an opportunity I in no way believe that
Michael would disappoint Your Honor.

Sincerely,




Jeremie Ryan




   Case 3:16-cr-00102 Document 50-2 Filed 05/14/20 Page 2 of 2 PageID #: 173
